Mayes, J.,
delivered the opinion of the court.
It was error for the court to sustain the demurrer filed to this indictment. The precise question was decided by this court in the case of Ward v. State, 90 Miss., 249, 43 South., 466. However diverse may be the ownership of property which is the subject of larceny, if the act of taking constitutes but a single act, but one offense is committed. The allegation of ownership in the indictment is merely descriptive of the offense committed. The prosecution is not conducted in the name of the owner, nor for his benefit; but it is conducted in the name of the state, and the state alone, in so far as the prosecution is concerned, is the aggrieved party. An offense is committed against the state whenever there is an act of larceny, and there are just as many offenses as there aré separate and distinct acts of larceny; but, whenever by a single act property belonging to different owners is the subject of the theft, there is but one offense committed. This holding is in accord with almost the unanimous authority on this subject. 12 Ency. Pl. & Pr., p. 1006, and notes; 1 Bishop’s Criminal Law, p. 637; Wharton’s Criminal Law, § 948; Hoiles v. U. S., 3 McArthur (D. C.), 370, 36 Am. Rep., 106.
*166The decision of the court sustaining this demurrer being erroneous, the case is reversed, and the cause remanded.